Title: To George Washington from Winthrop Sargent, 12 March 1776
From: Sargent, Winthrop
To: Washington, George



Sir
Glocester [Mass.] March 12 1776

This is to Aquant your Excellency that Last Sunday Commodor Manley with Warter Tucker & Ayrs Tuck a Ship from London Jams Watts Commander[.] the Contence of Hur Cargow you have inclosed with Two Letters for Genl How, but thay Had the Misforten it being Verey dark thick night to Run a Shoar upon the Rox About three Miles from the Harbor of Glocester[.] She is Bilged & Most of the Cargow will be Lost[.] the Com[mo]d[ore] Manley Damaged his Vessel Verey Much Lost his Bowsprit but is Refeted, I Shall dow all in my Power to Save what I Can of the Cargow[.] I Should be glad to Know what I Shall dow with the Capt. & Sallers as thay have Know Ship to Cheap on bord I Rem. Y. Excl. Very Hue Sar.

Winthrop Sargent

